Title: Report of the Board of Commissioners for the University of Virginia to the Virginia General Assembly, [4 August] 1818
From: Board of Commissioners for the University of Virginia,Madison, James
To: Virginia General Assembly


[4 August 1818]
The Commissioners for the University of Virginia having met, as by law required at the tavern in Rockfish gap on the blue ridge, on the 1st. day of August of this present year 1818, and having formed a board, proceeded on that day to the discharge of the duties assigned to them by the act of the legislature intituled an “act appropriating part of the revenue of the literary fund and for other purposes” and having continued their proceedings by adjournment from day to day to Tuesday the 4th: day of August, have agreed to a report on the several matters with which they were charged, which report they now respectfully address and submit to the legislature of the state.
The 1st. duty enjoined on them was to enquire & report a site in some convenient & proper part of the state for an University, to be called the “University of Virginia.”
In this enquiry they supposed that the governing considerations should be the healthiness of the site, the fertility of the neighbouring country, and it’s centrality to the white population of the whole state: for altho the act authorised & required them to receive any voluntary contributions whether conditional or absolute, which might be offered thro them to the President & Directors of the literary fund, for the benefit of the University, yet they did not consider this as establishing an auction, or as pledging the location to the highest bidder.
Three places were proposed, to wit Lexington in the County of Rockbridge, Staunton in the County of Augusta, and the Central college in the County of Albemarle: each of these was unexceptionable as to healthiness & fertility. It was the degree of centrality to the white population of the state which alone then constituted the important point of comparison between these places: and the board, after full enquiry & impartial & mature consideration, are of opinion that the central point of the white population of the state is nearer to the central college, than to either Lexington or Staunton by great & important differences, and all other circumstances of the place in general being favorable to it as a position for an University, they do report the central college in Albemarle to be a convenient & proper part of the State for the University of Virginia.
2d. The board having thus agreed on a proper site for the University to be reported to the legislature, proceeded to the second of the duties assigned to them, that of proposing a plan for its buildings; and they are of opinion that it should consist of distinct houses or pavilions, arranged at proper distances on each side of a lawn of a proper breadth, & of indefinite extent in one direction at least, in each of which should be a lecturing room with from two to four apartments for the accommodation of a professor and his family: that these pavilions should be united by a range of Dormitories, sufficient each for the accommodation of two students only, this provision being deemed advantageous to morals, to order, & to uninterrupted study; and that a passage of some kind under cover from the weather should give a communication along the whole range. It is supposed that such pavilions on an average of the larger & smaller will cost each about $5,000; each dormitory about $350, and Hotels of a single room for a Refectory, & two rooms for the tenant necessary for dieting the students will cost about $3.500 each. The number of these pavilions will depend on the number of Professors, and that of the Dormitories & Hotels on the number of students to be lodged & dieted. The advantages of this plan are, greater security against fire & infection; tranquillity & comfort to the Professors, and their families thus insulated; retirement to the Students, and the admission of enlargement to any degree to which the institution may extend in future times. It is supposed probable that a building of somewhat more size in the middle of the grounds may be called for in time, in which may be rooms for religious worship under such impartial regulations as the visitors shall prescribe, for public examinations, for a Library, for the schools of music, drawing, and other associated purposes.
3. 4. In proceeding to the third & fourth duties prescribed by the legislature of reporting “the branches of learning, which shall be taught in the University, and the number & description of the professorships they will require” the commissioners were first to consider at what point it was understood that university education should commence? Certainly not with the Alphabet for reasons of expediency & impracticability, as well as from the obvious sense of the Legislature, who, in the same act make other provision for the primary instruction of poor children, expecting doubtless that, in other cases, it would be provided by, the parent, or become perhaps a subject of future, and further attention for the legislature. The objects of this primary education determine its character & limits. These objects would be,
To give to every citizen the information he needs for the transaction of his own business.
To enable him to calculate for himself, and to express & preserve his ideas, his contracts & accounts in writing.
To improve by reading, his morals and faculties.
To understand his duties to his neighbours, & country, and to discharge with competence the functions confided to him by either.
To know his rights; to exercise with order & justice those he retains; to choose with discretion the fiduciaries of those he delegates; and to notice their conduct with diligence with candor & judgment.
And, in general, to observe with intelligence & faithfulness all the social relations under which he shall be placed.
To instruct the mass of our citizens in these their rights, interests and duties, as men and citizens, being then the objects of education in the primary schools, whether private or public, in them should be taught reading, writing & numerical arithmetic, the elements of mensuration (useful in so many callings) and the outlines of geography and history, and this brings us to the point at which are to commence the higher branches of education, of which the legislature require the development: those for example which are to form the statesmen, legislators & judges, on whom public prosperity, & individual happiness are so much to depend.
To expound the principles & structure of government, the laws which regulate the intercourse of nations, those formed municipally for our own government, and a sound spirit of legislation, which banishing all arbitrary & unnecessary restraint on individual action shall leave us free to do whatever does not violate the equal rights of another.
To harmonize & promote the interests of agriculture, manufactures & commerce and by well informed views of political economy to give a free scope to the public industry.
To develope the reasoning faculties of our youth, enlarge their minds cultivate their morals, & instil into them the precepts of virtue & order.
To enlighten them with mathematical and physical sciences which advance the arts & administer to the health, the subsistence & comforts of human life:
And generally to form them to habits of reflection, and correct action, rendering them examples of virtue to others & of happiness within themselves.
These are the objects of that higher grade of education, the benefits & blessings of which the legislature now propose to provide for the good & ornament of their country the gratification & happiness of their fellow citizens, of the parent especially & his progeny on which all his affections are concentrated.
In entering on this field, the commissioners are aware that they have to encounter much difference of opinion as to the extent which it is expedient that this institution should occupy. Some good men, and even of respectable information, consider the learned sciences as useless acquirements; some think that they do not better the condition of men; and others that education like private & individual concerns, should be left to private & individual effort; not reflecting that an establishment, embracing all the sciences which may be useful & even necessary in the various vocations of life, with the buildings & apparatus belonging to each, are far beyond the reach of individual means, & must either derive existence from public patronage or not exist at all. This would leave us then without those callings which depend on education, or send us to other countries, to seek the instruction they require. But the Commissioners are happy in considering the statute under which they are assembled as proof that the legislature is far from the abandonment of objects so interesting: they are sensible that the advantages of well directed education, moral, political & economical are truly above all estimate. Education generates habits of application, order and the love of virtue; and controuls, by the force of habit, any innate obliquities in our moral organization. We should be far too from the discouraging persuasion, that man is fixed, by the law of his nature, at a given point: that his improvement is a chimæra, and the hope delusive of rendering ourselves wiser, happier or better than our forefathers were. As well might it be urged that the wild & uncultivated tree, hitherto yielding sour & bitter fruit only, can never be made to yield better: yet we know that the grafting art implants a new tree on the savage stock, producing what is most estimable both in kind & degree. Education, in like manner engrafts a new man on the native stock, & improves what in his nature was vicious & perverse, into qualities of virtue and social worth; and it cannot be but that each generation succeeding to the knowledge acquired by all those who preceded it, adding to it their own acquisitions & discoveries, and handing the mass down for successive & constant accumulation, must advance the knowledge & well-being of mankind: not infinitely, as some have said, but indefinitely, and to a term which no one can fix or foresee. Indeed we need look back only half a century, to times which many now living remember well, and see the wonderful advances in the sciences & arts which have been made within that period. Some of these have rendered the elements themselves subservient to the purposes of man, have harnessed them to the yoke of his labours, and effected the great blessings of moderating his own, of accomplishing what was beyond his feeble force, & of extending the comforts of life to a much enlarg[ed] circle, to those who had before known it’s necessaries only. That these are not the vain dreams of sanguine hope, we have before our eyes real & living examples. What, but education, has advanced us beyond the condition of our indigenous neighbours? and what chains them to their present state of barbarism & wretchedness, but a besotted veneration for the supposed supe[r]lative wisdom of their fathers and the preposterous idea that they are to look backward for better things and not forward, longing, as it should seem, to return to the days of eating acorns and roots rather than indulge in the degeneracies of civilization. And how much more encouraging to the atchievements of science and improvement, is this, than the desponding view that the condition of man cannot be ameliorated, that what has been, must ever be, and that to secure Ourselves where we are, we must tread with awfull reverence in the footsteps of Our fathers. This doctrine is the genuine fruit of the alliance between church and State, the tenants of which, finding themselves but too well in their present position, oppose all advances which might unmask their usurpations, and monopolies of honors, wealth and power, and fear every change, as endangering the comforts they now hold. Nor must we Omit to mention, among the benefits of education, the incalculable advantage of training up able counsellors to administer the affairs of our Country in all its departments, Legislative, Executive, and Judiciary, and to bear their proper share in the councils of Our National Government; nothing, more than education, adorning the prosperity, the power and the happiness of a nation.
Encouraged therefore by the sentiments of the Legislature, manifested in this statute, we present the following tabular statement of the branches of learning which we think should be taught in the University, forming them into groups, each of which are within the powers of a single professor.


I Languages Antient
{
Latin
V
{
Physics or Natural Philosophy


Greek
Chemistry


Hebrew
Mineralogy


II Languages Modern
{
French
VI
{
Botany


Spanish
Zoology


Italian
VII
{
Anatomy


German
Medicine


Anglo-Saxon
VIII
{
Government


III Mathematics Pure
{
Algebra
Political economy


Fluxions
Law of Nature & Nations


Geometry elemental
History (being interwoven with Politics & Law[)]


Transcendental
IX

Law Municipal


Architecture
X
{
Ideology


Military
General grammar


Naval
Ethics


IV Physics-Mathematics
{
Mechanics
Rhetoric


Statics
Belle Lettres & the fine arts


Dynamics



Pneumatics



Acoustics



Optics



Astronomy



Geography






*




* Some of the terms used in this table being subject to a difference of acceptation, it is proper to define the meaning and comprehension intended to be given them here.
Geometry elemental is that of straight lines and of the circle
Transcendental, is that of all other curves; it includes of course
Projectiles, a leading branch of the Military art
Military Architecture, includes Fortification, another branch of that art
Statics, respect matter generally, in a state of rest, and include
Hydrostatics, or the Laws of fluids particularly, at rest or in equilibrio
Dynamics, used as a general term include
Dynamics proper, or the Laws of solids in Motion and
Hydrodynamics, or Hydraulics, those of fluids in Motion

Pneumatics teach the theory of air, its Weight, Motion, condensation, rarifaction &c
Acoustics or Phonics, the theory of sound
Optics the Laws of Light & vision
Physics or Physiology in a general sense, mean the doctrine of the Physical objects of our senses
Chemistry, is meant, with its other usual branches, to comprehend the theory of Agriculture
Mineralogy, in addition to its peculiar subjects is here understood to embrace what is real in Geology.
Ideology is the doctrine of thought
General Grammar explains the construction of Language
Some Articles in this distribution of Sciences will need observation.
A Professor is proposed for antient Languages, the Latin, Greek and Hebrew, particularly, but these Languages being the foundation common to all the Sciences, it is difficult to foresee what may be the extent of this school. At the same time no greater obstruction to industrious study could be proposed than the presence, the intrusions, and the noisy turbulence of a Multitude of small boys: and if they are to be placed here for the rudiments of the Languages, they may be so numerous, that its character & Value as an university, will be mixed in those of a Grammar school. It is therefore greatly to be wished, that preliminary schools, either on private or public establishment, would be distributed in districts thro the state, as preparatory to the entrance of Students into the University. The tender age at which this part of education commences, generaly about the tenth year, would weigh heavily with parents in sending their sons to a school so distant as the Central establishment would be from most of them. Districts of such extent as that every parent should be within a days journey of his son at school, would be desirable in cases of sickness, and convenient for supplying their Ordinary wants and might be made to lessen sensibly the expense of this part of their education. And where a sparse population would not, within such a compass, furnish subjects sufficient to maintain a school, a competent enlargement of [a] District must, of necessity, there be submitted to. At the District schools or colleges boys should be rendered able to read the easier Authors, Latin and Greek. This would be usefull and sufficient for many not intended for an University education. At these too might be taught English grammar, the higher branches of numerical Arithmetic, the geometry of straight lines and of the circle, the elements of navigation and Geography to a sufficient degree, and thus afford to greater numbers the means of being qualified for the Various Vocations of life, needing more instruction than merely menial or praedial labor; and the same advantages to youths whose education may have been neglected untill too late to lay a foundation in the learned languages. These institutions, intermediate between the primary schools and university, might then be the passage of entrance for Youths into the University, where their classical learning might be critically compleated, by a study of the authors of highest degree. And it is at this stage only that they should be recieved at the university. Giving then a portion of their time to a finished knowledge of the latin and Greek, the rest might be appropriated to the modern languages, or to the commencement of the course of science, for which they should be destined. This would generally be about the 15th year of their age when they might go with more safety and contentment to that distance from their parents. Untill this preparatory provision shall be made, either the university will be overwhelmed with the Grammar school or a separate establishment under one or more ushers for its lower classes will be advisable, at a mile or two distance from the general one: where too may be exercised the stricter government necessary for young boys, but unsuitable for youths arrived at years of discretion.
The considerations which have governed the specification of languages to be taught by the professor of Modern Languages were that the French is the language of general intercourse among nations, and as a depository of human Science is unsurpassed by any other language living or dead: that the Spanish is highly interesting to us, as the language spoken by so great a portion of the inhabitants of our Continents, with whom we shall possibly have great intercourse ere long; and is that also in which is written the greater part of the early history of America.
The Italian abounds with works of Very superior Order, Valuable for their matter, and still more distinguished as models of the finest taste in style and composition, and the German now stands in a line with that of the most learned nations in richness of erudition and advance in the sciences. It is too of common descent with the language of our own Country, a branch of the same Original Gothic Stock, and furnishes Valuable illustrations for us. But in this point of View the Anglo-Saxon is of peculiar value. We have placed it among the modern languages because it is in fact that which we speak, in the earliest form in which we have knowledge of it. It has been undergoing, with time, those gradual changes which all languages, antient and modern, have experienced: and even now, needs only to be printed in the Modern character and Orthography, to be intelligible in a considerable degree to an English reader. It has this Value too above the Greek and Latin, that while it gives the notion of the Mass of our Language, they explain its innovation only. Obvious proofs of this have been presented to the Modern reader in the disquisitions of Horne Tooke, and Fortescue Aland has well explained the great instruction that may be derived from it towards a full understanding of our antient common Law on which as a stock our whole system of Law is engrafted. It will form the first link in the Chain of an historical review of our language through all its successive changes to the present day, will constitute the foundation of that critical instruction in it, which ought to be found in a Seminary of general learning and thus reward amply the few weeks of attention which would alone be requisite for its attainment. A language already fraught with all the eminent sciences of our parent Country the future Vehicle of whatever we may Ourselves atchieve and destined to Occupy so much space on the Globe, claims distinguished attention in American Education.
Medicine, when fully taught, is usually subdivided into several professorships, but this cannot well be without the accessory of an hospital, where the student can have the benefit of attending clinical lectures & of assisting at operations of surgery. With this accessory, the seat of our university is not yet prepared, either by its population, or by the numbers of poor, who would leave their own houses, and accept of the charities of an hospital. For the present therefore we propose but a single professor for both medicine & anatomy. By him the elements of medical science may be taught, with a history & explanations of all it’s successive theories from Hippocrates to the present day: and anatomy may be fully treated. Vegetable pharmacy will make a part of the botanical course, & mineral & chemical pharmacy, of those of mineralogy & chemistry. This degree of medical information is such as the mass of scientific students would wish to possess, as enabling them, in their course thro life, to estimate with satisfaction the extent & limits of the aid to human life & health, which they may understandingly expect from that art: and it constitutes such a foundation for those intended for the profession, that the finishing course of practice at the bedsides of the sick, and at the operations of surgery in a hospital, can neither be long nor expensive. To seek this finishing elsewhere, must therefore be submitted to for a while.
In conformity with the principles of our constitution, which places all sects of religion on an equal footing, with the jealousies of the different sects in guarding that equality from encroachment & surprise, and with the sentiments of the legislature in favor of freedom of religion manifested on former occasions, we have proposed no professor of Divinity; and tho rather, as the proofs of the being of a god, the creator, preserver, & supreme ruler of the universe, the author of all the relations of morality, & of the laws & obligations these infer, will be within the province of the professor of ethics; to which adding the developements of these moral obligations, of those in which all sects agree with a knolege of the languages, Hebrew, Greek and Latin, a basis will be formed common to all sects. Proceeding thus far without offence to the constitution, we have thought it proper at this point, to leave every sect to provide as they think fittest, the means of further instruction in their own peculiar tenets.

We are further of opinion that, after declaring by law that certain sciences shall be taught in the university, fixing the number of professors they require, which we think should at present, be ten, limiting (except as to the professors who shall be first engaged in each branch) a maximum for their salaries, (which should be a certain but moderate subsistence, to be made up by liberal tuition fees, as an excitement to assiduity,) it will be best to leave to the discretion of the visitors, the grouping of these sciences together, according to the accidental qualifications of the professors; and the introduction also of other branches of science, when enabled by private donations, or by public provision, and called for by the encrease of population, or other change of circumstances; to establish beginnings, in short, to be developed by time, as those who come after us shall find expedient. They will be more advanced than we are, in science and in useful arts, and will know best what will suit the circumstances of their day.
We have proposed no formal provision for the gymnastics of the school, altho a proper object of attention for every institution of youth. These exercises with antient nations, constituted the principal part of the education of their youth. Their arms and mode of warfare rendered them severe in the extreme. Ours on the same correct principle, should be adapted to our arms & warfare; and the manual exercise, military maneuvres, and tactics generally, should be the frequent exercises of the students, in their hours of recreation. It is at that age of aptness, docility & emulation of the practices of manhood, that such things are soonest learnt, and longest remembered. The use of tools too in the manual arts is worthy of encouragement, by facilitating, to such as choose it, an admission into the neighbouring workshops. To these should be added the arts, which embellish life, dancing music & drawing; the last more especially, as an important part of military education. These innocent arts furnish amusement & happiness to those who, having time on their hands, might less inoffensively employ it; needing, at the same time, no regular incorporation with the institution, they may be left to accessory teachers, who will be paid by the individuals employing them; the university only providing proper apartments for their exercise.
The 5th duty prescribed to the commissioners is to propose such general provisions as may be properly enacted by the legislature, for the better organising & governing the university.
In the education of youth, provision is to be made for 1. tuition. 2 diet. 3. lodging. 4. government: and 5. honorary excitements. The 1st: of these constitutes the proper functions of the professors. 2. the dieting of the students should be left to private boarding houses, of their own choice, and at their own expense; to be regulated by the visitors from time to time, the house only being provided by the university within its own precincts, and thereby of course subjected to the general regimen, moral or sumptuary, which they shall prescribe. 3. They should be lodged in dormitories, making a part of the general system of buildings. 4. The best mode of government for youth in large collections, is certainly a desideratum not yet attained with us. It may well be questioned whether fear, after a certain age, is the motive to which we should have ordinary recourse. The human character is susceptible of other incitements to correct conduct, more worthy of employ, and of better effect. Pride of character, laudable ambition, & moral dispositions are innate correctives of the indiscretions of that lively age; and when strengthened by habitual appeal & exercise, have a happier effect on future character, than the degrading motive of fear; hardening them to disgrace, to corporal punishments, and servile humiliations, cannot be the best process for producing erect character. The affectionate deportment between father & son offers, in truth, the best example for that of tutor & pupil; and the experience & practice of
   
   A police exercised by the students themselves, under proper direction, has been tried with success in some countries, and the rather as forming them for initiation into the duties and practices of civil life.

 other countries in this respect, may be worthy of enquiry & consideration with us. It will be then for the wisdom & discretion of the visitors to devise & perfect a proper system of government, which, if it be founded in reason & comity, will be more likely to nourish, in the minds of our youth, the combined spirit of order & self respect, so congenial with our political institutions, and so important to be woven into the American character. 5. What qualifications shall be required to entitle to entrance into the university, the arrangement of the days & hours of lecturing for the different schools, so as to facilitate to the students the circle of attendance on them: the establishment of periodical and public examinations, the premiums to be given for distinguished merit; whether honorary degrees shall be conferred; and by what appellations; whether the title to these shall depend on the time the candidate has been at the university, or, when nature has given a greater share of understanding, attention and application; whether he shall not be allowed the advantages resulting from these endowments, with other minor items of government, we are of opinion, should be entrusted to the visitors; and the statute under which we act, having provided for the appointment of these, we think they should moreover be charged with the erection, preservation & repair of the buildings, the care of the grounds & appurtenances and of the interests of the university generally: that they should have power to appoint a Bursar, employ a Proctor & all other necessary agents; to appoint & remove professors, two thirds of the whole number of visitors voting for the removal: to prescribe their duties & the course of education, in conformity with the law: to establish rules for the government & discipline of the students not contrary to the laws of the land: to regulate the tuition fees, & the rent of the dormitories they occupy: to prescribe & control the duties & proceedings of all officers, servants & others with respect to the buildings, lands, appurtenances & other property & interests of the university: to draw from the literary fund such monies as are by law charged on it for this institution: and in general to direct & do all matters & things which, not being inconsistent with the laws of the land, to them shall seem most expedient for promoting the purposes of the said institution; which several functions they should be free to exercise in the form of byelaws, rules, resolutions, orders, instructions or otherwise as they should deem proper.

That they should have two stated meetings in the year, and occasional meetings at such times as they should appoint, or on a special call with such notice as themselves shall prescribe by a general rule; which meetings shall be at the University, a majority of them constituting a quorum for business; and that on the death or resignation of a member, or on his removal by the President & Directors of the Literary fund, or the executive or such other authority as the legislature shall think best, such President & Directors or the Executive, or other authority should appoint a successor.
That the said visitors should appoint one of their own body to be rector & with him be a body corporate, under the style & title of the Rector & visitors of the University of Virginia, with the right as such, to use a common seal: that they should have capacity to plead & be impleaded, in all courts of justice, and in all cases interesting to the University, which may be the subjects of legal cognizance & jurisdiction; which pleas should not abate by the determination of their office, but should stand revived in the name of their successors; and they should be capable in law, and in trust for the University, of receiving subscriptions & donations, real & personal, as well from bodies corporate, or persons associated, as from private individuals.
And that the said Rector & Visitors should at all times conform to such laws, as the legislature may from time to time think proper to enact for their government; and the said University should in all things, & at all times be subject to the controul of the legislature.
And lastly the Commissioners report to the Legislature the following conditional offers to the President and Directors of the Literary fund for the benefit of the University.
On the condition that Lexington, or its vicinity shall be selected as the site of the University, and that the same be permanently established there within two years from the date, John Robinson of Rockbridge County, has executed a deed to the President & Directors of the Literary fund, to take effect at his death for the following tracts of Land, to wit,

400 acres on the north fork of James River known by the name of Hart’s bottom purchased of the late General Bowyer
171 acres adjoining the same purchased of James Griggsby
203 acres joining the last mentioned tract, purchased of William Paxton
112 acres lying on the North river above the lands of Arthur Glasgow conveyed to him by William Paxton’s heirs.
500 acres joining the lands of Arthur Glasgow, Benjamin Cambden, and David Edmondson.
545 acres lying in Pryor’s gap conveyed to him by the heirs of William Paxton deceased.
260 acres lying in Childers gap purchased of William Mitchell
300 acres lying also in Childer’s gap purchased of Nicholas Jones
500 Acres lying on Buffalo, joining the lands of James Johnston
340 acres on the Cowpasture river conveyed to him by General James Breckenridge, reserving the right of selling the two last mentioned tracts, and converting them into other lands contiguous to Hart’s bottom, for the benefit of the University.
Also the whole of his Slaves amounting to 57 in number.
One Lot of twenty two acres joining the town of Lexington to pass immediately, on the establishment of the University, together with all the personal estate of every kind: subject only to the payment of his debts, and fulfilment of his contracts.
It has not escaped the attention of the Commissioners that the deed referred to is insufficient to pass the estate in the lands intended to be conveyed, & may be otherwise defective; but if necessary this defect may be remedied before the meeting of the Legislature which the Commissioners are advised will be done.
The board of Trustees of Washington College have also proposed to transfer the whole of their funds, viz,
100 shares in the funds of the James River company.
31 acres of land on which all their buildings stand.
Their philosophical apparatus; their expected interest in the funds of the Cincinnati society: the Libraries of the Graham and Washington societies; and 3000 dollars in cash, on condition that a reasonable provision be made for the present Professors.
A subscription has also been offered by the people of Lexington and its vicinity amounting to 17,878 dollars; all which will appear from the deed and other documents, reference thereto being had.
In this case also, it has not escaped the attention of the Commissioners, that questions may arise as to the power of the Trustees to make the above transfers.
On the condition that the central College shall be made the site of the University, its whole property real & personal in possession, or in action is offered. This consists of a parcel of land of 47 acres whereon the buildings of the College are begun, one pavilion and its appendix of dormitories, being already far advanced, and with one other pavilion, & equal annexation of dormitories, being expected to be compleated during the present season. Of another parcel of 153 acres near the former, and including a considerable eminence very favorable for the erection of a future observatory.
Of the proceeds of the Sales of two Glebes amounting to 3,280 dollars 86 cents; and of a subscription of 41.248 dollars on papers in hand, besides what is on outstanding papers of unknown amount, not yet returned. Out of these sums are to be taken however, the cost of the lands, of the buildings, and other works done, and for existing contracts.
For the conditional transfer of these to the President & Directors of the literary fund, a regular power signed by the Subscribers and founders of the College generally; has been given to its Visitors and Proctor, and a deed conveying the said property accordingly, to the President and Directors of the literary fund has been duly executed by the said Proctor, and acknowledged for record in the Office of the Clerk of the County court of Albemarle.
Signed and certified by the members present, each in his proper handwriting this 4th. day of August 1818.
Th: Jefferson
Creed Taylor
Peter Randolph
Wm: Brockenbrough
Archd. Rutherford
Arch: Stuart
James Breckenridge
Henry E Watkins
James Madison
Armistead T Mason
Hh Holmes
Phil: C: Pendleton
Spencer Roane
John MC. Taylor
J G Jackson
Thos. Wilson
Phil. Slaughter
Wm. H. Cabell
Nathl H Claiborne
Wm. A. G Dade
Wm Jones
